Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC §101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 11 and 16 comprising the limitation of ”adjusting the plurality of timestamps of the plurality of synchrophasor measurements received from the PMU based on the error”, is outputting specific result, and adjusting result, which will be consider, as a significant additional steps. Further the claims comprises “performing an administrative operation on the power system based on the plurality of synchrophasor measurements…”, which is considered as a practical application of power system operation under prong 2.
Thus claims 1, 11 and 16 are deemed patent eligible under 35 USC 101. Claims 3, 5-10, 13-15 and 18-20 are dependent claims of claims 1, 11 and 16 and are also patent eligible under 35 USC 101.

Allowable Subject Matter

Claims 1, 3, 5-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

“{EEE Standard for Synchrophasor Measurements for Power Systems”
Disclose see Page 45, para E.2 Phase-magnitude relation in TVE and timing, where Figure E.2 shows the variation in TVE as a function of magnitude for various phase errors and Figure E.3 shows the variation in TVE as a function of phase for various magnitude errors, i.e., looking error data of synchrophaser from the multiple sensors. Ranson (US Pub.2013/0285719) disclose in para [0077], where “clock signals can be generated that are substantially synchronized in phase and frequency with the 1 PPS signal. Moreover, if the external clock source is lost or interrupted, an internal 1 PPS signal can maintain synchronization with a degree of stability. Accordingly, if such external clock sources are lost, a time during which the total vector errors of measurements remain below a specified maximum can be increased”.

Ranson disclose a phasor measurement unit (PMU) must maintain a total vector error (TVE) in a phasor measurement below a specified maximum (para [003]), but Ranson does not disclose detecting error in the plurality of timestamps based on the correlation coefficient (between the plurality of phase angles and a plurality of corresponding frequency values of the power system signal), e.g., Ranson disclose the maintaining the vector error, but does not disclose how to perform the measurement and how to estimate total vector errors.

The closest prior art, of the record either singularly or in combination, fail to anticipate or render obvious steps of:

“determining a correlation coefficient between the plurality of relative phase angles and a plurality of corresponding frequency values of the power system signal;
detecting an error in the plurality of timestamps based on the correlation coefficient; and estimating the error in the plurality of timestamps based on the plurality of relative phase angles and the plurality of corresponding frequency values.”

Claims 3, 5-10, 13-15 and 18-20 are dependent on the claims 1, 11 and 16 and are allowed due to their dependency on claims 1, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857